 



Exhibit 10.9

Labor Contract

 

  Party A: Beijing Dehaier Medical Technology Company Limited   Party B: Yanying
Qi    Signature Date: September 30, 2011

 

LABOR CONTRACT

 

Beijing Dehaier Medical Technology Co. Ltd. (hereinafter referred to as “Party
A”)

 

and

 

Name of Employee: Yanying Qi   Identification Card No.:           

(hereinafter referred to as “Party B”)

 

hereby execute this Contract in accordance with the applicable provisions of
“The Labor Law of the People’s Republic of China” and other laws and regulations
on the basis of equality, voluntariness and consensus.

 

Article I

 

Term of Contract and Probation Period

 

  1. The term of this Contract shall be from October 1, 2011 to September 30,
2012.

 

  2. This Contract shall take effect on the day Party B actually commences work
for Party A.

 

  3. During probation period, Party A shall perform a performance review on
Party B, and shall decide whether to formally hire Party B based on Party B’s
work performance and capabilities. The probation period shall end upon notice
from Party A of Party B’s formal hiring, and Party B shall become Party A’s
formal employee. In the event that Party A does not believe that Party B fully
meets hiring conditions, Party A may extend the probation period in accordance
with applicable rules. During the probation period, in the event that Party A
does not believe that Party B meets hiring conditions and decides not to hire
Part A, this Contract shall be terminated automatically.

 

  4. On the day Party B reports to work, Party B shall provide Party A with the
labor certificate or relevant severance certificates [from Party B’s previous
employer]. In the event such proof is not provided within half a month, Party B
must have a reasonable application and may get an extension only after Party A
gives consent, and said extension shall not exceed one month. In the event that
Party B fails to provide relevant proof within the prescribed timeframe, this
Contract shall be automatically terminated.

 



 

 

 

Article 2

 

Job Post and Job Duties

 

  1. Party B shall hold the position of interim Chief Financial Officer with the
Financial Department. Party B shall complete his work according to the job
duties defined by Party A.

 

  2. Party A may change Party B’s job due to Party A’s business need or due to
Party B’s capabilities or performance. Party B shall have the right to make his
own comment, but shall comply with Party A’s work arrangements and shall
complete the procedures for change according to the rules.

 

Article 3

 

Work Conditions and Labor Protection

 

  1. Party A shall implement a 40-hour work week system. Due to business needs,
management, sales and service departments, etc., shall implement an irregular
work system or comprehensive work hour system.

 

  2. In the event that Party A needs Party B to work overtime due to business
needs, Party A may provide makeup breaks or compensation.

 

  3. Party A shall provide Party B with work environment and labor protection
measures consistent with the requirements of the Chinese Government.

 

Article 4

 

Compensation

 

  1. In accordance with the current salary system of Party A, Party B’s total
monthly salary shall be RMB12, 000.

 

  a. [Reserved]

 

  b. The salary shall be RMB12, 000, plus a bonus. The bonus shall be issued in
accordance with relevant requirements of Party A.

 

  2. Party A shall issue the salary for the previous month on the 10th of each
month.

 

  3. Party B’s personal income adjustment tax shall be borne by Party B himself,
and shall be withheld by Party A.

 

  4. Party A may pay Party B a certain amount of subsidies and bonuses depending
on the business operating status and Party B’s work performance.

 

  5. In the event that Party A implements a new salary system, adjusts salary
levels or in the event that Party B’s duty post and position is changed, Party A
may make an adjustment to Party B’s salary in accordance with the relevant
rules.

 



 

 

 

Article 5

 

Labor Insurance, Welfare and Benefits

 

  1. Party shall pay relevant social insurance to designated authorities on
Party B’s behalf in a timely manner in accordance with government requirements.

 

  2. Party B shall be entitled to legal holidays specified by the Chinese
Government, as well as paid leaves, such as annual vacations, marital leave,
bereavement leave and maternity leave, etc.

 

  3. During Party B’s employment with Party A, in the event of Party B’s
sickness or non-job related injuries, Party B shall set Party B’s medical leave
in accordance with government requirements.

 

Article 6

 

Labor Discipline

 

  1. Party B shall strictly comply with the various rules and regulations
prepared by Party A in accordance with law.

 

  2. In the event that Party B has complied with rules and regulations in an
exemplary manner or in the event that Party B has violated such rules and
regulations, Party A shall reward and discipline Party B, as the case may be.

 

Article 7

 

Termination of, Changes to, Renewal and Dissolution of Labor Contract

 

  1. Upon the occurrence of any one of the following circumstances, this Labor
Contract shall be terminated:

 

  a) The expiration of this Labor Contract;

 

  b) Party A has been declared bankrupt in accordance with law;

 

  c) Party A has been dissolved or revoked in accordance with law;

 

  d) Party B’s retirement, severance or death;

 

  e) Other circumstances specified by law and regulations;

 



 

 

 

  2. This Labor Contract may be terminated upon consensus between Party A and
Party B;

 

  3. Upon its expiration, this Labor Contract may be renewed upon mutual
agreement between Party A and Party B;

 

  4. Due to change of products, adjustment to business operations or due to
policy adjustments and other changes of circumstances, Party A may change the
relevant contents of this Contract and complete the procedures for such changes;

 

  5. Party B may terminate this Labor Contract at any time upon the occurrence
of any one of the following circumstances:

 

  a) Party B is in the probation period;

 

  b) Part A forces Party B to perform labor through force, threat or illegal
restriction on Party B’s personal freedom;

 

  c) Party A fails to pay labor compensation or provide work conditions;

 

  d) Upon confirmation by labor protection and labor health oversight
authorities, Party A’s work safety and health conditions do not meet the
standards of laws and regulations;

 

  6. Party B must give Party A 30 days of written notice when it requests
termination of this Labor Contract. In the event that any special provisions
have been covenanted regarding the deadline for advance notice, the requirement
for such a prescribed deadline shall be met.

 

  7. Upon the occurrence of any one of the following circumstances, Party A may
terminate this Labor Contract, but must give Party B 30 days written notice:

 

  a) In the event that Party B becomes sick or suffers non-work related
injuries, after Party B’s medical leave has ended, Party B still has not
recovered, or although Party B has recovered, Party B cannot perform the work on
the original duty post or any other work arranged by Party A;

 

  b) Party B is incompetent, and still remains incompetent even after training
or even though Party B’s duty post has been adjusted;

 

  c) There have been major changes to in objective circumstances used as the
basis for the execution of this Labor Contract, rendering it impossible to
perform the original Labor Contract, and the parties are still not able to reach
an agreement on changes to this Labor Contract after their consultations;

 



 

 

 

  8. Party B may terminate this Labor contract at any time upon the occurrence
of any one of the following circumstances on Party B’s part:

 

  a) Party B proves that Party A has not met the hiring conditions during the
probation period;

 

  b) The cumulative number of days of Party B’s absence without leave and leave
exceeds the number of days allowed by Party A;

 

  c) Party B seriously violates the labor discipline or the rules and
regulations of the company;

 

  d) Party B neglects his duty and is engaged in malpractice for personal gains,
causing substantial loss to Party A;

 

  e) Part B is held criminally liable in accordance with law; and

 

  f) Other circumstances specified by laws and regulations.

 

  9. The performance of this Labor Contract shall be suspended upon the
occurrence of any one of the following circumstances:

 

  a) Party B is drafted into military service or performs other legally mandated
obligations specified by the state;

 

  b) Party B is temporarily unable to perform the obligations under this Labor
Contract, but there are still conditions and possibilities for the employee to
continue to perform them; and

 

  c) Other circumstances set forth by laws and regulations or covenanted by this
Labor Contract.

 

Article 8

 

Liabilities for Breach of This Labor Contract

 

  1. Upon the termination, dissolution of this Labor Contract or upon the
occurrence of liability for breach of same, legal liabilities shall be
undertaken in accordance with the applicable provisions of the “Labor Law” and
state laws and regulations. In the event that any economic losses or damages
have been caused to the other party, liabilities for damages shall be in
accordance with law.

 

  2. In the event that when Party A terminates this Contract in accordance with
Section 7, Article 7, and Party B terminates this Contract in accordance with
Section 7, Article 7 and Clause 2, Section 2, Article 9, if no advance notice is
given in accordance with the prescribed requirements or if advance notice is
insufficient, compensation shall be paid at the number of deficient days
multiplied by the average number of days of Party B’s actual monthly salaries.

 



 

 



 

  3. When Party B is engaged in professional and technical work or has access to
Party A’s trade secrets or in the event Party B terminates this Contract in
violation of Clause a, Section 2 and Section 3 Article 9 during the period of
required service, Party B shall be liable for breach of contract and pay a
penalty equivalent to three months’ salaries.

 

  4. In the event Party B has received training funded by Party A and terminates
this Contract in violation of Clause a to Clause e, Section 8 Article 7 during
the period of required service, Part B shall compensate Party A for the training
fee, which shall be decreased by the year in accordance with the applicable
state requirements.

 

Article 9

 

Other Matters Covenanted by the Parties Through Consultations

 

  1. Confidentiality

 

  a) Party A maintains a strict policy on confidentiality. Any violation by
Party B of the confidentiality rule shall be a serious violation of this
Contract. Upon severance, Party B shall not photocopy, take away or disclose in
any manner any documents or information belonging to Party A, and shall maintain
trade secrets for Party A.

 

  2. Denial of Access to Secrets

 

  a) Party B shall maintain trade secrets for Party A. Relevant workers who
engage in professional and technical work or who have access to trade secrets
shall give Party A three months of written notice when they request termination
of their labor contracts. During this time, Party A may take corresponding
measures to deny access to secrets.

 

  b) During Party B’s denial of access to secrets, Part A shall have the right
to adjust Party B’s duty post, and may adjust Party B’s duty post salary based
on the current duty post.

 

  3. The Required Service Period

 

  a) In the event that Party A has spent funds to hire Party B, has provided
training or other special treatment to Party B, Party A may covenant a required
service period with Party B.

 

  b) In the event that Party B terminates this Labor Contract during the
required service period, Party B shall give Party A two months written notice,
and shall compensate Part A in accordance with relevant requirements. At the
same time, Party A may adjust Party B’s duty post.

 



 

 

 

  4. Non-competition

 

  a) Part B agrees not to be hired by another company without approval during
the term of this Contract.

 

  b) Party B agrees not to engage in direct or indirect business contact with
Part A and the affiliates thereof without approval for one year after the
termination of this Contract; shall not engage in actions in competition with
Party A and the affiliates thereof or engage in business of a similar nature in
any manner, and Part A shall provide corresponding compensation.

 

  5. Intellectual Property: Party A shall own the rights to all intellectual
property created by Party B relating to Party B’s employment during the service
period, including inventions, creations, all patents, copyrights and other
intellectual properties.

 

  6. Other Covenants

 

Article 10

 

For matters not covered by this Contract, decisions shall be made by reference
to applicable provincial and local laws, regulations and policies, as well as
the system of the company. In the absence of specific rules, such matters shall
be resolved by Party A and Party B through friendly consultations.

 

Article 11

 

In the event that the provisions of this Contract contravene applicable
provincial laws, regulations and policies, applicable provincial laws,
regulations and policies shall control.

 

Article 12

 

This Contract shall be in duplicate copies, with one copy for each of the
parties, and shall take effect upon affixation thereto of the signatures and
seals of the parties.

 

Party A (Seal)

Beijing Dehaier Medical Technology Co. Ltd.

      /s/ Ping Chen     Signature of Authorized Representative:   Date:
September 30, 2011     /s/ Yanying Qi     Party B’s signature:   Date: September
30, 2011

 

 



